DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “media advance mechanism” in claims 1-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 1-15 are objected to because of the following informalities:  For clarity purposes, the claims 1 and 8 recite “a substrate compactness detection method” which should be changed to a substrate roll compactness detection method since the compactness involves compactness of the substrate roll and not just the substrate.  Appropriate correction is required.
Regarding claim 2, a comma is missing after “method of claim 1”.
Regarding claim 7, lines 1-2, the phrase “an output roller” should be changed to the output roller.  Appropriate correction is required.
Regarding claim 9, a comma is missing after “method of claim 8”.
Regarding claim 11, a comma is missing after “method of claim 8”.
Regarding claim 13, line 9, the phrase “activate media advance” should be replaced with activate the media advance. Lines 9-10, the phrase “advancing the media” should be replaced with advancing the substrate.  Line 11, the phrase “the media advance” should be replaced with the media advance mechanism.
Regarding claim 14, a comma is missing after “the system of claim 13”.
Regarding claim 15, a comma is missing after “the system of claim 14”.  Also, “each comprising rollers” should be replaced with each of the input roller and the output roller.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8, the preamble recites “a roller to receive a substrate roll” (clearly supported in specification as member 40 or 70) and “a media advance mechanism to receive a substrate from the substrate roll”.  The underlined limitation is confusing as the limitation implies that the roller must only be an input roller, which appears to contradict applicant’s invention (refer to claim 5).  
Claim 1 recites the limitation "the substrate roll radius" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 15, the claim limitation “the system comprises an input roller and an output roller” which is indefinite because independent claim 13 recites a roller, which is actually referring to one of an input roller and an output roller.  The claim limitation of claim 15 implies that there are three different rollers.  Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nesgen EP 1067072 (hereinafter “Nesgen”, cited in IDS filed 6/10/2021) in view of Brugue et al. US 2009/0016797 (hereinafter “Brugue”, cited in IDS filed 6/10/2021).
Regarding claim 13, Nesgen teaches a system that comprises: 
a roller (10) adapted to receive a substrate;
an encoder (17) associated to the roller; 
a media advance mechanism (13) adapted to advance the substrate;
a media advance sensor (15) remote (interpreted as away or apart) from the encoder adapted to measure a length (“pulse generator 15 forms a measuring device to determine the incoming winding length”) of substrate advanced; and
a controller (24 or 26) connected to the media advance mechanism, the encoder and the media advance sensor; 
wherein the controller is to activate the media advance mechanism thereby advancing the substrate for a length determined by the media advance sensor, to receive from the encoder the angular displacement of the roller caused by the media advance mechanism and to determine a roller compactness parameter (winding density WD) in view of the angular displacement, the length and a thickness (formula for WD takes into account material thickness) of the substrate.
Nesgen teaches the claimed invention except wherein the system is a printing system and the roller is adapted to receive a substrate from a printer.  Nesgen teaches the desirability to determine density of an output roller to ensure winding density of the supply roller is correct (ideal).
Brugee, with reference to FIG. 5, teaches a printing system that advances a substrate (20) from a printer (220) to an output roller (540), using a similar detection method, to ensure tensioning in a winding process is accurate.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use Nesgen’s system in a printing system of Brugee to ensure an ideal winding density of the substrate in an output roller of a printer.
Regarding claim 14, Nesgen does not appear to explicitly teach wherein the material thickness is stored on a memory, but only implies that the thickness is known.  It would have  been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the thickness stored on a memory since the examiner takes official notice that it’s well known in the art to store predetermined values on a memory to be accessible by a controller as an alternative to a user entering value of thickness manually as a means of providing a predetermined value to a controller (simplifying the process for the user).
Regarding claim 8, 9, 11 and 12, with reference to rejection of claim 13 as a guide, Nesgen in view of Brugee teaches the claimed invention. Nesgen teaches successive measuring cycles to determine winding parameters (“determining a substrate compactness parameter” of claim 8).  The roller is an output roller and the angular displacement of the roller is measured by an encoder (pulse generator).
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1-7, none of the cited references appear to calculate a compactness parameter by taking into account a substrate roll radius, determined by length of advanced substrate and the angular displacement of A roller, along with the substrate thickness.
Claim 10 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/           Primary Examiner, Art Unit 3653